Citation Nr: 1502208	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-24 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than January 14, 2011, for the grant of a 30 percent rating for shell fragment wound of the left foot.

2.  Entitlement to an effective date earlier than January 14, 2011, for the assignment of a separate rating for neuropathy as a manifestation of the service-connected shell fragment wound of the left foot.

3.  Entitlement to an effective date earlier than January 14, 2011, for the assignment of a separate rating for the scar as a manifestation of the service-connected shell fragment wound of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to August 1952.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board recognizes the Veteran's request for a hearing before the Board by way of his September 2012 substantive appeal.  The Veteran, however, later withdrew that hearing request.

This appeal was remanded by the Board in June 2014 and is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

A claim for an increased rating for the service-connected shell fragment wound of the left foot was received on January 14, 2011; it is not factually ascertainable that the increase in severity warranting a higher rating for the injury of muscle group X, a separate compensable rating for neuropathy, or a separate compensable rating for a scar, occurred during the one year prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 14, 2011, for the grant of a 30 percent rating for shell fragment wound of the left foot have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date earlier than January 14, 2011, for the assignment of a separate rating for neuropathy as a manifestation of the service-connected shell fragment wound of the left foot have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

3.  The criteria for an effective date earlier than January 14, 2011, for the assignment of a separate rating for the scar as a manifestation of the service-connected shell fragment wound of the left foot have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in a letter sent in March 2011, prior to the initial adjudication of the claim.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 

Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of compensation will be the date of receipt of claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC12-98 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen:  (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

The 30 percent rating for the Veteran's left foot shrapnel wound is assigned under Diagnostic Code 5310, which is the Diagnostic Code related to injuries to Muscle Group X.  Muscle group injuries are rated as either slight, moderate, moderately severe, or severe according to the criteria listed in §4.56, based on the type of injury, the history and complaint, and the objective findings.  The cardinal signs and symptoms of a muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  A 30 percent rating is assigned for severe injury of Muscle Group X and a 20 percent rating is assigned if the injury is moderately severe.  38 C.F.R. § 4.73.

A severe muscle disability is shown by: a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring; evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements; ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function; X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; induration or atrophy of an entire muscle following simple piercing by a projectile; an open comminuted fracture with muscle tendon damage, unless evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a), (b), (c) , & (d)(4).

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Severe residuals of foot injuries are rated 30 percent disabling and moderately severe residuals are rated 20 percent disabling.  38 C.F.R. § 4.71a.

The Veteran's neuropathy of the left foot, which was deemed a compensable residual of the service-connected left foot shell fragment wounds, is assigned a 20 percent rating under Diagnostic Code 8521.  A 20 percent rating is assigned for moderate incomplete paralysis of the external popliteal nerve (common peroneal).  38 C.F.R. § 4.124a.

The Veteran's left foot scar was deemed a compensable residual of the service-connected left foot shell fragment wounds, and is assigned a 10 percent rating under Diagnostic Code 7804.  This 10 percent rating is assigned for one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.124a.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for the Veteran's left foot shell fragment wound was originally granted in an April 1961 rating decision.  In June 2009, he filed a claim for an increased rating, after which a September 2009 rating decision denied the claim.  In February 2011, the Veteran filed a statement indicating that he disagreed with the September 2009 rating.  The RO notified the Veteran that this statement was untimely for acceptance as a notice of disagreement.  The RO did, however, accept this statement, received by the RO on January 14, 2011, as a new claim for an increased rating for the left foot shell fragment wound disability.  The June 2011 rating decision under appeal assigned an increased, 30 percent, rating for residuals of shell fragment wound of the left foot, and assigned as separate 20 percent rating for neuropathy and a separate 10 percent rating for a scar, both as separate compensable manifestations of the residuals, shell fragment wound, left foot.  Each of these three ratings was assigned effective January 14, 2011, the date of receipt of the claim for an increase.  The Veteran was informed of this decision that same month and perfected an appeal as to the effective date assigned.  

Initially, the Board recognizes the Veteran's July 2011 contention that he "should have been awarded this amount from the first claim in 1960."  Essentially, the Veteran is claiming that his July 2011 statement should have been construed as a disagreement with the initial rating assigned for the left foot shell fragment wound residuals.  A review of the record, however, reveals that the Veteran had several increased rating claims pending throughout the years following the initial claim, all of which were finally adjudicated.  In June 1962, the Board denied an initial rating in excess of 10 percent.  That decision was not appealable, and he did not again communicate with VA related to his rating until a claim for increase in July 1994.  .  The RO denied the Veteran's claim for an increase by way of a January 1995 rating decision.  The Veteran perfected an appeal as to that decision, and in August 1997, the Board issued a decision granting a 20 percent rating, which was effectuated by a December 1997 rating decision.  That decision is also final.  The Veteran did not again communicate with VA in relation to this disability until his June 2009 claim.  The September 2009 rating decision denied an increased rating.  Again, the Veteran did not file a timely notice of disagreement as to that decision and it too became final.  The current claim for an increased rating was received on January 14, 2011.  Thus, this appeal is not pending from a claim for an increased initial rating, and was appropriately developed as a claim for an earlier effective date related to a claim for an increase.

In June 2011, the RO issued a rating decision awarding a 30 percent rating for residuals of shell fragment wound of the left foot, and assigning a separate 20 percent rating for left foot neuropathy and a separate 10 percent rating for the scar residual of left foot shell fragment wound, all effective January 14, 2011, the date of receipt of the claim for an increase.  Again, the Veteran contends that an earlier effective date for each of these rating is warranted.  As discussed above, the only mechanism within the law under which the Board could award an earlier effective date for any of the disabilities on appeal is through a finding that it was factually ascertainable that an increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was factually ascertainable.  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC12-98 (1998).  The Board, therefore, examined the evidence related to all three aspects of the shell fragment wound disability since January 14, 2010, in order to determine whether the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.

Records from the Richmond VA Medical Center dated between January 2010 and January 2011 refer to the Veteran's left foot only one time.  In February 2010, the Veteran was treated following a fall.  At the time he was examined, he reported increasing pain in his left foot associated with a bunion, which he reported had been a problem for many years since his in-service shrapnel wound.  The physician noted this complaint and reported that the Veteran would be referred to podiatry for further evaluation in this regard.  There is no further evidence from this time until the January 2011 claim that the Veteran sought treatment with the podiatry clinic.  Further, the records between January 2010 and January 2011 are devoid of mention of any sort of neuropathy or of a scar.  

After reviewing the record, the Board concludes that there is no evidence showing that the Veteran's shell fragment wound of the left foot was sufficiently severe prior to January 14, 2011, to warrant a 30 percent rating.  While one instance of left foot pain was noted, there was no suggestion in the record that it was associated with a muscle disability that could be characterized as severe.  Further, there is no evidence showing the existence of either neuropathy or a symptomatic scar in the treatment records within one year of January 14, 2011.

In sum, the evidence fails to establish that the disabilities at issue met the criteria for the ratings assigned prior to January 14, 2011.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.  


						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date earlier than January 14, 2011, for the grant of a 30 percent rating for shell fragment wound of the left foot is denied.

Entitlement to an effective date earlier than January 14, 2011, for the assignment of a separate rating for neuropathy as a manifestation of the service-connected shell fragment wound of the left foot is denied.

Entitlement to an effective date earlier than January 14, 2011, for the assignment of a separate rating for the scar as a manifestation of the service-connected shell fragment wound of the left foot is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


